Citation Nr: 0401518	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-21 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hemorrhoids.

3.  Entitlement to service connection for chronic groin 
strain.

4.  Entitlement to service connection for swelling of the 
feet and legs.

5.  Entitlement to service connection for a chronic eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1988.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the RO declined 
to reopen claims for service connection for a back disorder 
and hemorrhoids, and denied claims for service connection for 
a groin strain, swelling of the feet and legs, and a chronic 
vision disorder.  The Board will address the claim for 
service connection for a chronic eye disorder in the remand 
following this decision.

The Board notes that, during his appearance before the RO in 
April 2002, the veteran presented testimony regarding in-
service treatment for a pes planus disorder which appears to 
be separate and distinct from his current claim involving 
recurrent swelling of the legs and feet.  The Board refers to 
the RO for clarification as to whether he seeks entitlement 
to service connection for pes planus.


FINDINGS OF FACT

1.  In an unappealed February 1990 rating decision, the RO 
denied a claim for service connection for a lumbar spine 
disability on the basis that there was no evidence of a 
current disability.

2.  The evidence of record since the RO's February 1990 
rating decision is not new and material as it does not 
include competent evidence of a current lumbar spine 
disability.

3.  In an unappealed February 1990 rating decision, the RO 
denied a claim for service connection for hemorrhoids on the 
basis that there was no evidence of a current disability.

4.  The evidence of record since the RO's February 1990 
rating decision is not new and material as it does include 
competent evidence of a current hemorrhoid disability.

5.  There is no competent evidence that the veteran manifests 
a chronic disability of the groin related to event(s) in 
service.

6.  There is no competent evidence that the veteran's 
disability involving swelling of the feet and legs is related 
to event(s) in service.


CONCLUSIONS OF LAW

1.  The RO's February 1990 decision, which denied a claim for 
service connection for a lumbar spine disability, is final.  
38 U.S.C.A. § 4005(b)(1) (West 1988); 38 C.F.R. §§ 19.129(a), 
19.192 (1990).

2.  Evidence received since the RO's February 1990 decision 
is not new and material; the claim for service connection for 
a back disability is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  The RO's February 1990 decision, which denied a claim for 
service connection for hemorrhoids, is final.  38 U.S.C.A. 
§ 4005(b)(1) (West 1988); 38 C.F.R. §§ 19.129(a), 19.192 
(1990).

4.  Evidence received since the RO's February 1990 decision 
is not new and material; the claim for service connection for 
hemorrhoids is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

5.  Chronic disability of the groin was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002).

6.  Disability manifested by chronic swelling of the feet and 
legs was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The Board remanded the case to the RO in May 
2001 for review and development under the VCAA provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his/her 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By letter dated August 27, 2001, the RO advised the veteran 
of the evidence necessary to substantiate both service 
connection claims and claims to reopen final decisions.  At 
that time, the veteran was advised of the relative duties on 
the part of himself and VA in developing his claims.  During 
an April 11, 2002 hearing, a Decision Review Officer (DRO) 
further clarified the information and evidence available to 
substantiate the claims.  By letter dated April 16, 2002, the 
RO advised the veteran of the efforts being undertaken by VA 
to obtain evidence on his behalf, and a notification that he 
held the ultimate responsibility for obtaining such evidence 
in support of his claims.  By virtue of a Statement of the 
Case (SOC), the RO has advised the veteran of the evidence 
obtained and reviewed in deciding the claims, the evidence 
that was unable to be obtained, and the Reasons and Bases in 
arriving at its findings of fact and conclusions.  On this 
record, the Board finds that the provisions of 38 U.S.C.A. 
§ 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, VA has 
obtained the veteran's service medical records and obtained 
all available VA clinical records.  The RO advised the 
veteran in November 2002 that the Brooklyn, New York VA 
Healthcare Center did not have any available records of his 
treatment.  The RO has also obtained all private clinic 
records identified by the veteran as being available and 
relevant to his claims on appeal, and there are no further 
outstanding requests to obtain any specific evidence and/or 
information that could substantiate the claims.  Accordingly, 
the Board finds that the requirements of 38 U.S.C.A. 
§ 5103A(b) & (c) have been satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to obtain 
medical examination or opinion if necessary to make a 
decision on a claim.  The Board has no duty to obtain medical 
examination or opinion absent a reopening of a claim.  
38 C.F.R. § 3.159(c)(4)(iii) (2003).  As addressed more fully 
below, the veteran has not submitted any competent evidence 
that he manifests any current disability of the groin, feet 
and legs, and eyes which is associated with event(s) during 
service.  Absent such evidence, VA has no obligation to 
provide medical opinion pursuant to section 5103A(d).  Wells 
v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  The 
Board further finds that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claims and that the requirements of the 
VCAA have been met.  

II.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  In order to qualify for entitlement to compensation 
under 38 U.S.C.A. §§ 1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  
The Board notes that the veteran filed his claims to reopen 
previous final decisions by means of a VA Form 21-4138 
received on July 3, 2001.  A newly revised standard for 
adjudicating new and material evidence claims is not 
applicable to the claims on appeal.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (the effective date for the revised 
provisions of 38 C.F.R. § 3.156(a) only applies to claims 
received on or after August 29, 2001).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

III.  New and material - lumbar spine disability

The RO has determined that the new and material standard 
applies to the veteran's claim for service connection for 
lumbar spine disability.  Review of the record indicates that 
a claim for service connection for a back disability was 
previously denied by an RO rating decision dated February 
1990.  The veteran was notified of this decision by letter 
dated March 16, 1990, but he did not initiate an appeal 
within the 1-year appeal period.  38 U.S.C.A. § 4005(b)(1) 
(West 1988); 38 C.F.R. § 19.129(a) (1990) (a notice of 
disagreement shall be filed within 1 year from the date of 
mailing of notification of the initial review and 
determination; otherwise that determination will become 
final).  That decision is final, see 38 U.S.C.A. § 4005(c) 
(West 1988); 38 C.F.R. § 19.192 (1990), and the new and 
material standard must be initially be applied to the claim.

The evidence before the RO in February 1990 included the 
veteran's service medical records which recorded his 
complaint of low back pain with radiation to his gonads and 
penis in 1970.  He was given an initial assessment of back 
strain in April 1970.  He underwent an x-ray examination of 
the lumbar spine in June 1970 to investigate an apparent 
chronic urinary tract (UTI) infection with chronic low back 
pain.  His x-ray examination was interpreted as showing 
lumbarization of S1 and expanded lumbar disc spaces with 
concave vertebral end-plates which were questionable for 
degenerative changes.  In August 1984, his complaint of low 
back pain with dysuria was assessed as an UTI.  In January 
1987, he reported for clinic treatment due to complaint of 
low back pain following gym exercises.  His physical 
examination was significant for slight swelling on the left 
side of the back area, and he was given an assessment of 
"pulled muscle in back."  He was seen in January 1988 for 
complaint of low back pain, radiating laterally to the groin 
and front of legs, of two days duration.  He reported the 
onset of symptoms following weight lifting exercises in the 
gym.  His physical examination was unremarkable, and he was 
given assessments of musculoskeletal (MS) pain, possible 
strained lower back and possible rule out (R.O.) hernia.  On 
his separation examination dated March 1988, he denied a 
history of "Recurrent back pain", and his physical 
examination reflected a "NORMAL" clinical evaluation of the 
"SPINE, OTHER MUSCULOSKELETAL."

On his initial VA examination in September 1989, the veteran 
reported a history of intermittent low back pain since 1972.  
His physical examination of the lumbar spine was 
unremarkable, and his x-ray examination was interpreted as 
showing well-maintained disc spaces, normal sacroiliac and 
hip joints, and no evidence of fracture, misalignment or 
metastatic disease.  He was given an impression of "[n]o 
abnormality noted re ... LS spine."

In its February 1990 decision, the RO denied a claim for 
service connection for lumbar spine disability on the basis 
that there was no evidence of a current disability.  

The evidence associated with the record since the RO's 
February 1990 decision includes private and VA clinic records 
which fail to include a diagnosis of a current lumbar spine 
disability.  Clinic records from Samson K. Orusa, M.D., P.C., 
in September and October 1997 do reflect complaint of left 
back pain which was assessed as a possible kidney stone.  An 
October 1998 clinic record from Dr. Orusa reflects the 
veteran's complaint of back pain following an automobile 
accident in the previous year.  At that time, the veteran 
reported that "sometimes very, very rarely he feels a pain 
in his lower back."  His physical examination was 
unremarkable, and Dr. Orusa provided the following 
assessment:

IMPRESSION  Back pain.  Patient's back pain does 
not seem to be very severe.  Patient 
runs marathons.  It is true he had 
an auto accident on 10/31/97, but 
currently there does not seem to be 
any lingering back abnormality 
except for intermittent back pain...

In April 2002, the veteran appeared and testified before the 
RO to in-service treatment for back pain due to injury from a 
shifting rupsack.  He believed there was an association 
between his back and groin pains which had been chronic since 
service.

The matter initially before the Board concerns whether the 
newly submitted evidence, either by itself or in connection 
with evidence already of record, bears directly and 
substantially on the basis for the previous denial of the 
claim.  38 C.F.R. § 3.156(a) (2003).  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (determining the issue 
at hand for the purposes of reopening a finally denied claim 
depends on what evidence was before the adjudicator when the 
final decision was made and the reasons that were given for 
the denial of the claim).  In order to reopen the claim, the 
veteran must cure the previous evidentiary defect by 
presenting new and material evidence on the issue of whether 
there is competent evidence of a current back disability.

In connection with the current appeal, the veteran has 
reported symptoms of back pain which, in and of itself, does 
not constitute evidence of a current back disability.  See, 
e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  An October 1998 impression by Dr. Orusa, based 
upon physical examination of the veteran and the reported 
history of intermittent back pain, found no underlying 
pathology for the veteran's back pain.  Otherwise, the 
evidence added to the record since the RO's February 1990 
decision does not include competent evidence of a current 
lumbar spine disability.  As such, the Board must find that 
the veteran has failed to submit new and material evidence 
which cures the previous evidentiary defect of lack of 
competent evidence of a current back disability.  The claim 
to reopen service connection for a lumbar spine disability, 
therefore, must be denied.

IV.  New and material - hemorrhoids

The RO has also determined that the new and material standard 
applies to the veteran's claim for service connection for 
hemorrhoids.  The RO denied a claim for service connection 
for hemorrhoids in its February 1990 rating decision, and 
notified the veteran of that decision in a March 16, 1990 
letter.  The veteran did not initiate an appeal within the 1-
year appeal period, and that decision is final.  38 U.S.C.A. 
§ 4005(b)(1) (West 1998); 38 C.F.R. §§ 19.129(a), 19.192 
(1990).

The evidence before the RO in February 1990 included the 
veteran's service medical records which assessed his May 1976 
complaint of internal anus pain as a pylenoidal cyst.  On 
July 1, 1976, he was treated for hemorrhoids with Anusol 
suppositories.  His July 6, 1976 complaint of rectum pain 
with questionable pus in his shorts resulted in a physical 
examination that was negative for evidence of internal or 
external hemorrhoids.  At that time, he was given an 
assessment of status post (S/P) hemorrhoids.  An April 1986 
physical examination included an examiner's notation of no 
hemorrhoids.  On his separation examination dated March 1988, 
the veteran denied a history of "Piles/rectal disease", and 
his physical examination reflected a "NORMAL" clinical 
evaluation of the "ANUS AND RECTUM (Hemorrhoids, 
fistulae)(Prostate, if indicated)."  There was a specific 
examiner notation of "[n]ormal digital rectal exam."

On his initial VA examination in September 1989, the veteran 
did not voice complaint of hemorrhoids, and his rectal 
examination "revealed no evidence of hemorrhoids." 

In its February 1990 decision, the RO denied a claim for 
service connection for hemorrhoids on the basis that there 
was no evidence of a current disability.  

The evidence associated with the record since the RO's 
February 1990 decision includes private and VA clinic records 
which fail to include a diagnosis of hemorrhoids.  His 
private clinic records note symptoms of rectal bleeding of 
questionable cause in March 1997.  VA clinic records also 
record complaint of rectal bleeding and itching in September 
1997, but a rectal examination at that time found no evidence 
of hemorrhoids.  A colonoscopy performed in October 1997 
revealed an anal fistula.  A physical examination in November 
1997 revealed "[n]o hemorrhoids," and he underwent an anal 
fistulotomy later that month.  A proctosigmoidoscopy in 
October 1999 did not reveal the presence of hemorrhoids.  The 
remaining private and VA clinic records do not reflect 
treatment for, or diagnosis of, hemorrhoids.

In order to reopen the claim, the veteran must cure the 
previous evidentiary defect by presenting new and material 
evidence on the issue of whether there is competent evidence 
of a current hemorrhoid disability.  His lay diagnosis of 
hemorrhoids holds no probative value as to the existence of a 
current hemorrhoid disorder as he is not shown to possess the 
training and expertise to render such a diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2002).  The medical records associated with the claims 
folder since the RO's February 1990 decision shows one 
instance of treatment for an anal fistula, but no evidence of 
a current hemorrhoid disorder.  The Board must find that the 
veteran has failed to submit new and material evidence which 
cures the previous evidentiary defect of lack of competent 
evidence of a current hemorrhoid disability.  The claim to 
reopen service connection for hemorrhoids, therefore, must be 
denied.



V.  Service connection - disability of the groin

The veteran seeks service connection for disability of the 
groin which he describes as a strain and/or chronic pain.  He 
has testified to a history of groin and lower back pain which 
first manifested after a rupsack shifting injury in service.  
He indicates that his more recent treatment for his groin 
disability has included biopsy studies, but he is unaware of 
a current diagnosis.

The veteran's service medical records do reflect his 
complaint of low back pain with radiation to his gonads and 
penis in 1970.  He was given an initial assessment of back 
strain in April 1970, but he was subsequently diagnosed and 
treated for recurrent UTI and sexually transmitted disease.  
An April 1986 physical examination included a notation of no 
hernias.  He was seen in January 1988 for symptoms of low 
back pain, radiating laterally to the groin and front of 
legs, of two days duration which followed weight lifting 
exercises in the gym.  His physical examination was 
unremarkable, and he was given assessments of musculoskeletal 
(MS) pain, possible strained lower back and possible rule out 
(R.O.) hernia.  On his separation examination in March 1988, 
he denied a history of "Rupture/hernia," and his physical 
examination reflected a "NORMAL" clinical evaluation of the 
"ABDOMEN AND VISCERA (Include hernia)."

Post-service, the veteran did not voice complaint of groin 
pain on his initial VA examination in September 1989, and an 
evaluation for the existence of a hernia was "[n]ot 
tested."  In pertinent part, his VA clinic records first 
reflect treatment for left groin pain with an enlarged 
inguinal node in 1994.  A subsequent work-up indicated a 
diagnosis of reactive (sinus histiocystosis) inguinal 
lymphadenopathy and benign prostate hypertrophy (BPH).  His 
private clinic records include complaint of left flank pain 
in 1997 which was assessed as a probable kidney/renal stone.  
In January 2000, he was diagnosed with mild, bilateral 
inguinal hernias.  A March 2000 hospitalization record from 
Gateway Medical Center recorded the veteran's history of 
onset of left groin pain in approximately January 2000 with 
job duties involving heavy lifting.  His symptomatic left 
inguinal hernia was repaired by a herniorrhaphy.  In July 
2001, he was diagnosed with right inguinal lymphadenopathy.  
These records do not include any competent opinion that any 
of the veteran's groin symptoms or diagnoses are related to 
event(s) in service.

The veteran believes that he has manifested a chronic 
disability of the groin since service.  The Board has 
carefully reviewed his statements of record, and notes the 
veteran's difficulty in expressing the exact nature of the 
disability, or disabilities, which he attributes to event(s) 
in service.  As indicated above, he relates a history of 
chronic groin pain since service, but also testified that he 
underwent biopsy studies to determine the origin of his 
symptoms.  The VA compensation system has been recognized as 
uniquely pro-claimant in nature and the Board will liberally 
and favorably construe the veteran's allegations and evidence 
of record to include all issues which are reasonably raised 
from a liberal reading of the documents of record.  See Hodge 
v. West, 155 F.3d 1356, 1362-54 (Fed. Cir. 1998); Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

The veteran's service medical records do reflect his 
complaint of pain in the groin area in the 1970's which were 
attributed to his treatment for recurrent UTI's.  He was also 
seen in January 1988 with complaint of back pain which 
radiated laterally to the groin area and the front of his 
legs.  His assessments included musculoskeletal (MS) pain, 
possible strained lower back and possible rule out (R.O.) 
hernia.  There are, however, no physical examination findings 
of a hernia in service and his separation examination in 
March 1988 did not detect the presence of a hernia or other 
abnormality of the abdomen and viscera.  Post-service, he was 
first treated for left inguinal lymphadenopathy five years 
after his separation from service.  Thereafter, he was also 
treated for probable kidney/renal stone, right inguinal 
lymphadenopathy and bilateral inguinal hernias. 

The veteran believes that a causal relationship exists 
between his post-service treatment for groin pain, which may 
include diagnoses of bilateral inguinal lymphadenopathy, 
probable kidney/renal stone and bilateral inguinal hernias.  
His lay belief, in and of itself, holds no probative value as 
to whether these conditions are related to event(s) in 
service.  Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2002).  On review of the record, the Board finds 
no competent evidence suggesting that the veteran manifests a 
chronic disability of the groin related to event(s) in 
service.  In this respect, the Board specifically notes that 
the veteran's March 1988 separation examination failed to 
detect any abnormality of the abdomen and viscera, to include 
a hernia.  

As such, the Board must find, by a preponderance of the 
evidence, that there is no competent evidence that the 
veteran manifests a chronic disability of the groin related 
to event(s) in service.  Rather, the evidence of record first 
demonstrates the existence of left inguinal lymphadenopathy 
more than 5 years after his separation from service, and the 
additional diagnoses of right inguinal lymphadenopathy, 
probable kidney/renal stone and bilateral inguinal hernias 
several years thereafter.  In the absence of competent 
evidence suggesting that a current disability of the groin is 
associated with event(s) during service, the Board must deny 
the claim.  There is no doubt to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b) (West 2002).

VI.  Service connection - swelling of the legs and feet

The veteran next claims that he is entitled to a disability 
manifested by chronic swelling of his legs and feet.  He 
recalls having foot difficulties while stationed in Korea in 
approximately 1969, and given a temporary profile for flat 
feet.  He indicated that the military ignored this problem, 
and a private physician first provided treatment with arch 
supports.  He also recalled the existence of vein 
discoloration before his departure from the military.  He has 
current symptoms of feet and leg swelling with vein 
discoloration which he believes first manifested in service 
and/or is related to in-service event(s).

The Board has carefully reviewed the record, and fails to 
find any evidence that the veteran was treated for symptoms 
involving foot pain, foot and/or leg swelling, or vein 
discoloration.  As noted above, there was a January 1988 
reference to pain radiating to the front of legs in 
conjunction with his complaint of low back and groin pain.  
On his separation examination in March 1988, the veteran 
specifically did not report any of these claimed symptoms, 
and his physical examination reflected "NORMAL" clinical 
evaluations of the "VASCULAR SYSTEM (Varicosities, etc.)," 
and "LOWER EXTREMITIES."  An examination of his feet 
reflected an assessment of "Pes Planus asymptomatic."  

Post-service, the veteran did not report symptoms of foot 
pain, foot and/or leg swelling, or vein discoloration on his 
initial VA examination in September 1988.  At that time, his 
physical examination found "[n]o evidence of varicosities," 
and abnormalities of the feet and legs were not noted.  A VA 
podiatry clinic record first reflects treatment for macerated 
web spaces of both feet in March 1994.  In June 1994, he 
presented to the emergency room with complaint of recent 
onset of left leg pain in the area of the left fossa.  At 
that time, an ultrasound of the left leg was interpreted as 
normal, and he was given an assessment of sprain/strain of 
the leg.  Thereafter, he was seen for complaint of left leg 
and ankle swelling since "June 94."  His clinical findings 
included left leg swelling, pronounced left foot swelling, 
enlarged left inguinal nodes, rash symptoms, and purple-blue 
discoloration from the left leg to the groin area along the 
saphenous vein area.  He was eventually assessed with left 
leg edema, left inguinal adenopathy, stasis dermatitis with 
post-inflammatory hyperpigmentation, and right inguinal 
adenopathy.  In January 2002, he reported a history of 
"swelling in legs for several years." 

In this case, the only evidence tending to show that the 
veteran's current symptoms of left foot leg and swelling are 
related to active service consists entirely of his statements 
of record.  His personal belief that his current symptoms had 
its onset in service is not supported by the evidence of 
record, particularly in light of the negative service medical 
evidence and his post-service report to physicians that his 
symptoms first manifested in June 1994.  In any event, the 
veteran is not competent to speak to a question involving 
medical diagnosis, fact and/or causation.  Espiritu, 2 Vet. 
App. 492 (1992).  There is no competent evidence that the 
veteran's current symptoms of foot and leg swelling, or 
alternatively his current diagnoses of leg edema, bilateral 
inguinal adenopathy and stasis dermatitis with post-
inflammatory hyperpigmentation, are related to event(s) in 
service.  Accordingly, the Board must find, by a 
preponderance of the evidence, that there is no competent 
evidence that the veteran's disability involving swelling of 
the feet and legs is related to event(s) in service.  The 
doctrine of the benefit of the doubt is not for application 
in this case, see 38 U.S.C.A. § 5107(b), and the claim must 
be denied.


ORDER

The claim for service connection for a back disorder is not 
reopened.

The claim for service connection for hemorrhoids is not 
reopened.

Service connection for chronic groin strain is denied.

Service connection for swelling of the feet and legs is 
denied.


REMAND

The veteran contends that he manifests current disability of 
the eyes which first began in-service.  His service medical 
records reveal that he was prescribed sunglasses for outdoor 
wear in 1969 due to "non-pathological photophobia"; that 
was treated for an instance of acute viral-type 
conjunctivitis of the left eye in 1971; and was prescribed 
eyewear in 1975 due to hyperopic astigmatism of the left eye 
(OS).  His post-service diagnoses have included blepharitis, 
suspect glaucoma, hyperopic presbyopia and branch retinal 
occlusion.  He generally alleges a worsening of visual acuity 
since service.

An examination to ascertain the nature and etiology of any 
eye disability present is necessary for proper consideration 
of the veteran's claim.  Accordingly, the Board has no 
alternative but to defer further appellate consideration and 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify any additional VA 
and non-VA records of treatment for his 
claimed visual disorders.  The RO should 
obtain all records identified by the 
veteran as relevant to his claim on 
appeal, to include complete VA clinic 
records since March 2002.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied 
with and satisfied.

3.  The veteran should be scheduled for VA 
ophthalmology examination for the purpose 
of determining the nature and etiology of 
his current visual disorders.  Any tests 
or studies deemed appropriate by the 
examiner(s) to make this determination 
should be undertaken.  The examiner(s) 
should be asked to review the evidence 
contained in the claims file.  Following 
examination, the examiner is should be 
requested to provide opinion on the 
following questions: 

a) What are all current 
diagnoses of right and left eye 
disorders 
b) Do any of the diagnosed eye 
disorders represent an eye 
disability not of refractive 
error origins?
c) Whether it is at least as 
likely as not that any currently 
diagnosed disorder(s) of the 
right and/or left eye not found 
to be due to refractive error 
was first manifested in service 
or, alternately, related to 
event(s) in service?  

The claims folder and a copy of this 
remand should be provided to the 
examiner(s) prior to examination.

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
with an appropriate period of time allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order, for further appellate review.  No action is required 
by the veteran until he receives further notice, but he may 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this remand is to obtain 
medical opinion as necessary to decide the claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



